PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/578,580
Filing Date: 30 Nov 2017
Appellant(s): WEISS et al.



__________________
Ryan Pool
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 22 February 2021.


(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 13 October 2020 from which the appeal is taken have been modified by the Advisory Action dated 21 January 2021.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Carey (US 3,637,483) in view of Morel (US 5,980,730) and Koseoglu (US 2013/0026074) and Hassan (US 2011/0266198) Pubchem (Octadecane), Pubchem (Hexadecane), Monument Chemical (Advasol Heavy Aromatic Distillate), and Fischer Sci (Aromatic 150).
Regarding claims 1, 12, and 16, Carey teaches fixed bed hydrotreatment step (hydrocracking)  in zone 9 wherein the hydrocarbon feed and hydrogen are brought into contact over a hydrotreatment catalyst (column 5, lines 49-60 and column 6, lines 10-64).  Carey teaches the feed  has a boiling point of over 1000°F (538°C) (column 5, lines 49-52), which reads on the claimed boiling range.  Carey teaches separation of the effluent obtained from the fixed bed hydrocracking step into at least one light hydrocarbon fraction containing fuel bases and a heavy fraction containing compounds boiling above 538°C (column 6, lines 65-75 and column 5, lines 49-60), which reads on the claimed range.    Carey teaches that the heavy fraction may be passed to hydrocracking zone 11 (column 6, lines 65-75) which may be an ebullated bed reactor containing a supported catalyst (column 6, lines 1-3).   Carey teaches performing the hydrocracking steps on the vacuum resid portion obtained from deasphalted oil (column 5, lines 15-60).
Carey does not explicitly disclose the further separation steps as claimed .
However, Morel teaches a similar process for hydrocracking heavy hydrocarbon feeds, and separation of the hydrocracked effluent into more valuable products.  Morel teaches a process comprising a) hydrocracking the feed in the presence of hydrogen in at least one reactor containing a supported ebullated bed catalyst (column 2, lines 36-54); b) a step of separating the effluent from step a into at least one light fraction containing fuel bases and a heavy fraction containing compounds boiling at least 350°C (column 2, lines 55-67); c) a step of precipitating sediments in which the heavy fraction from step b is brought into contact with a distillate and physical separating of the sediments from the heavy fraction and separating the heavy fraction from the distillate (column 2, lines 63-67).
Therefore, it would have been obvious to the person having ordinary skill in the art to have performed the Morel separation steps to the hydrocracked effluent of Carey, for the benefit of obtaining more valuable products.
The previous combination does not explicitly disclose (1) the conditions in the solvent deasphalting step and the boiling range of the distillate cut or the distillate cut originating from step b (2) the properties of the heavy fraction obtained in step e (3) step e performed in the presence of oxidizing gas.
Regarding (1), Koseoglu teaches an improved process for solvent deasphalting used to prevent sediment formation in downstream transportation.  Koseoglu teaches residence time of less than 500 minutes, temperature of 25-350°C, and pressure of less than 20 Mpa and paraffinic solvents having 10-20 carbon atoms, including heavy naphtha, or derived from hydrocracking processes [0046-48].  Examiner notes that Koseoglu discloses solvents that inherently boil in the claimed range.  Koseoglu teaches ratio of the solvent to feedstock of 1:1 to 10:1 [0042].  Examiner notes that Koseoglu discloses solvents that inherently boil in the claimed range.  Koseoglu teaches that the distillate used can be derived from hydrocracking processes [0046-48].  Koseoglu further teaches that the solvents can be obtained from intermediate refining processes, such as hydrocracking [0047].  In view of Koseoglu 
Examiner notes that the solvents disclosed by Koseoglu have boiling points which read on the claimed range of having at least 20% by weight boiling point of 100°C.  In this regard, PubChem (Hexadecane) teaches hexadecane having a boiling point of 286.9°C (see page 7, section 3.2.4).  PubChem (Octadecane) teaches octadecane has a boiling point of 316°C (see page 7, section 3.2.4).  Monument Chemical teaches a heavy solvent naphtha with C9-C16 boils in the range of 165-290°C (see synonyms section).  Further, Fischer Sci teaches a solvent naphtha having C9-C16 compounds boiling in the range of 363-401°C (see sections 8 and 9).
Koseoglu teaches ratio of the solvent to feedstock of 1:1 to 10:1 [0042].  
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the conditions and solvents disclosed by Koseoglu in the process of Morel, for the benefit of reducing sludge formation in downstream transportation lines.
Regarding (2), Examiner notes that the previous combination teaches the same conditions applied to the same feeds at the same conditions as claimed.  Therefore, it would have been obvious that the same products having the same properties would result.
Regarding (3), Hassan teaches that oxidizing gases may be added during deasphalting processes in order to destabilize asphaltenes so that they may be separated out [0045].  Further, Hassan teaches the oxidizing gas selected from dioxygen, or oxide of nitrogen [0045]. 
Therefore, it would have been obvious to the person having ordinary skill in the art to have combined the oxidizing gas disclosed by Hassan with the deasphalting process of the previous combination, in order to obtain improved separation of asphaltenes from dao.  In this regard, Examiner notes: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same 
Regarding claim 8, Carey teaches hydrotreatment temperatures of 650-850°F (343-454°C), which reads on the claimed 300-500°C, pressures of at least 1,000 psia (6.89 MPa), which reads on the claimed 5-35 MPa, space velocity of 0.2-1 h-1, which reads on the claimed 0.1-5h-1, and hydrogen feed rate of 2,000-10,000 scf/bbl (column 6, lines 10-51). Examiner notes that the person having ordinary skill in the art would be able to convert the hydrogen feed rate to the units claimed and determine the appropriate amount of hydrogen required.
Regarding claim 9, Carey teaches hydrocracking pressures of pressures of at least 1,000 psia (6.89 MPa), which reads on the claimed 2.5-35 Mpa and temperatures of 650-850°F (343-454°C), which reads on the claimed 330-550 degrees C, hourly space velocity of 0.2-1 h-1, which reads on the claimed 0.1-10 h-1 and hydrogen feed of 2,000-10,000 scf/bbl (column 4, lines 20-75).  Examiner notes that the person having ordinary skill in the art would be able to convert he hydrogen feed rate to the units claimed and determine the appropriate amount of hydrogen required.
Regarding claim 7
Regarding claim 11, Morel teaches physical separation carried out in a centrifugal contactor [0048].
Regarding claim 13, Carey teaches the feed to the hydrocracking step has 7 ppm metals (column 2, lines 58-61).  Examiner further notes that Carey teaches the same deasphalted oil/vacuum resid feed as claimed, therefore, it is expected that the Carey feed would have the same asphaltene content as claimed.
Regarding claim 14, Morel teaches sending the product to gasoline pools (column 3, lines 1-14) where they would be blended with cutter stocks.
Regarding claims 15-19, the previous combination teaches the claim limitations as discussed above.  
Further, Hassan teaches the oxidizing gas selected from dioxygen, or oxide of nitrogen [0045]. 
Examiner further notes that it would have been obvious to the person having ordinary skill in the art to have obtained the gas from any appropriate source, including from the instant process, as is well-known in the art to save material costs.


WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The previous rejections under 35 USC 112(b) have been withdrawn in view of the amendment to the claims filed 06 January 2021.  The previous double patenting rejections have been withdrawn in view of Appellant’s arguments in the appeal brief.
(2) Response to Argument
Appellant’s arguments on page 7
	Appellant argues that the rejections fail to consider the claims as a whole.  The claims are not directed to just a series of individual steps but to a concatenation of steps which use various distillate cuts from steps b) to e).  
In response to Appellant’s argument, Examiner notes that the rejections are based upon a combination of references.  Carey teaches claimed steps a)-c).  Morel is relied upon to show that it would have been obvious to the person having ordinary skill in the art to perform further deasphalting steps to the hydrocracked effluent of Carey, for the benefit of obtaining more valuable products.  Further, Koseoglu and Hassan have been provided to teach specific deasphalting conditions in order to reduce sludge formation in downstream transportation lines.  Therefore, it would have been obvious to the person having ordinary skill in the art to obtain the desired deasphalting of the hydrocracked effluent, so that more valuable products may be recovered, and to reduce sludge formation in downstream transportation lines.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Appellant’s arguments on page 8 
	Appellant argues that the office action is mischaracterizing the actual teachings of the cited art.  Koseoglu’s disclosure of compounds having a boiling point above 100°C is not equivalent to the claimed step e) of “the distillate cut wherein at least 20% by weight has boiling point of 100°C or more” combined with claim feature “wherein part or all of the distillate cut originates from separation step b)”.  
In response to Appellant’s argument, Koseoglu teaches various solvents including hexadecane, octadecane, and heavy naphtha solvents having carbon number of 10-20 [0047-0048].  Koseoglu further 

Appellant’s arguments on page 9
	Appellant argues that the office action ties the disclosure of Hassan with the other prior art with vague teaching in Hassan of treatment of “asphaltenic oil” generally defined as “any oil containing at least some percentage of asphaltenes”.  Hassan does not teach a reason for combining only the heavy liquid fraction with oxidizing gas. Hassan teaches using CO2 as the preferred oxidizing gas, and the claims use consisting of language.  Hassan has different goals from the other references.
In response to Appellant’s argument, Hassan teaches treatment of “asphaltenic oil” [0020] which is defined as “any oil containing at least some percentage of asphaltenes” [0038].  Examiner notes that Koseoglu teaches hydrocarbon oil feedstocks containing asphaltenes are treated [0042].  Similarly, Morel step is drawn to deasphalting (column 2, lines 63-67), which would indicate the presence of asphaltenes in the hydrocarbon oil.  Examiner considers all of the art to be analogous, since they all as an alternative to CO2 [0045].  In this regard, Examiner does not consider Hassan to require CO2 in the teachings of paragraph [0045].

Appellant’s arguments on pages 10-11
	Appellant argues that Koseoglu does not disclose “part or all of the distillate cut originates from the separation step b)”.
In response to Appellant’s argument, Koseoglu teaches the solvents can be obtained from intermediate refining processes, such as hydrocracking [0047].  Therefore, it would have been obvious to the person having ordinary skill in the art to have obtained the solvent from an intermediate process,   such as hydrocracking, including the hydrocracked effluent fractions of Carey, since Koseoglu indicates such as a suitable source.

Appellant’s arguments on pages 11-12
	Appellant argues that Morel teaches away from the claimed features of the claims.  Morel does not disclose the claimed solvents.
In response to Appellant’s argument, Examiner notes that the rejections are based upon a combination of references, and not Morel alone. It is not clear where Morel teaches away from the positive recitations of the other prior art of record.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 

Appellant’s arguments on pages 12-13
	Appellant argues that claimed step e) uses “consisting of” language.  Hassan teaches using CO2 which is excluded from the claim language by “consisting of” language.  Hassan also teaches feeds which differ from the instant claims, and contain additional materials and a higher amount of asphaltenes, water, and mineral solids.  
In response to Appellant’s argument, Hassan teaches treatment of “asphaltenic oil” [0020] which is defined as “any oil containing at least some percentage of asphaltenes” [0038].  Examiner notes that Koseoglu teaches hydrocarbon oil feedstocks containing asphaltenes are treated [0042].  Similarly, Morel step is drawn to deasphalting (column 2, lines 63-67), which would indicate the presence of asphaltenes in the hydrocarbon oil.  Examiner considers all of the art to be analogous, since they all treat hydrocarbon oils containing asphaltenes, in order to remove asphaltenes.  Hassan teaches that oxygen or nitrogen oxide can be used as an alternative to CO2 [0045].  In this regard, Examiner does not consider Hassan to require CO2 in the teachings of paragraph [0045].

Appellant’s arguments on pages 14-15
	Appellant argues that the sediments being separated in Koseoglu and Hassan differ from the instant claims.  Koseoglu and Hassan would not result in the same “more valuable products” as they do not use the same feed.
In response to Appellant’s argument, Hassan teaches treatment of “asphaltenic oil” [0020] which is defined as “any oil containing at least some percentage of asphaltenes” [0038].  Examiner notes that Koseoglu teaches hydrocarbon oil feedstocks containing asphaltenes are treated [0042].  Similarly, In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Appellant’s arguments on pages 15-16
	Appellant argues that the first fixed bed hydrotreatment step not only lowers functions to modify the chemical components of the effluent which are introduced into the ebullated bed of step b).  The specific combination of steps a) and b) permit to obtain an effluent with a better quality of hydrocarbon with lower sulphur content by synergetic effect as explained in [0028].  The prior art has no recognition for this synergetic effect.
	In response to Appellant’s argument, Carey teaches fixed bed hydrocracking in zone 9 followed by separation steps, and sending heavy fraction to ebullated bed hydrocracking zone 11 (column 5, line evidence of new or unexpected results.

Appellant’s arguments on page 16
	Appellant argues that ‘467 fails to teach an equivalent step c or step d as claimed in the current application.
	In response to Appellant’s argument, the previous double patenting rejections have been withdrawn.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MICHELLE STEIN/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        
Conferees:
/Walter D. Griffin/Supervisory Patent Examiner, Art Unit 1774
                                                                                                                                                                                                        /PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.